     Case 3:19-cv-02135-N Document 1 Filed 09/10/19                  Page 1 of 6 PageID 1


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


 IGO, INC.,

                                Plaintiff                  Civil Action No.: 3:19-cv-2135

                    -against-                                  Jury Trial Demanded

 3M COMPANY,

                                Defendant


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff iGo, Inc., (“iGo” or “Plaintiff”), by way of this Complaint against Defendant 3M

Company (“3M” or “Defendant”) alleges as follows:


                                            PARTIES

       1.      Plaintiff iGo, Inc. is a Delaware Corporation, with its principal place of business at

1351 Railroad St., Corona, CA 92882.

       2.      On information and belief, Defendant 3M Company is a corporation organized and

existing under the laws of the State of Delaware, with its principal place of business at 3M Center,

St. Paul, Minnesota 55133. Defendant may be served with process through its registered agent,

Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808.


                                JURISDICTION AND VENUE

       3.      This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et seq.,

for infringement by Defendant of claims of U.S. Patent No. 6,527,241 (“the ’241 Patent”).

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).


                                                 1
     Case 3:19-cv-02135-N Document 1 Filed 09/10/19                 Page 2 of 6 PageID 2


       5.      Venue is proper as to Defendant in this district under 28 U.S.C. § 1400(b) because,

inter alia, on information and belief, (i) Defendant resides in this district; (ii) Defendant has a

regular and established place of business in this district and has committed and continues to

commit acts of patent infringement in the State of Texas, including by making, using, offering to

sell, and/or selling accused products and services into the State of Texas, and/or importing accused

products and services into the State of Texas; (iii) Defendant has a regular and established place

of business in this district and has committed and continues to commit acts of patent infringement

in the State of Texas, including by making, using, offering to sell, and/or selling accused products

and services into the State of Texas, and/or importing accused products and services into the State

of Texas.

       6.      Defendant is subject to specific and general personal jurisdiction of this Court

because, inter alia, on information and belief, (i) Defendant resides in the State of Texas; (ii) 3M

is registered to transact business in the State of Texas; (iii); 3M conducts business in Texas and

maintains a facility and employees within the State of Texas; and (iv) 3M has committed and

continues to commit acts of patent infringement in the State of Texas, including by making, using,

offering to sell, selling accused products and services in the State of Texas, and/or importing

accused products and services into the State of Texas.


                                        BACKGROUND

       7.      On March 4, 2003, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 6,527,241 (“the ’241 Patent”) titled “Apparatus for Cooling a

Laptop Computer”. Attached as Exhibit A.

       8.      Charles Lord invented the technology claimed in the ’241 Patent.

       9.      A reexam certificate was issued for the ’241 Patent on April 30, 2015 confirming



                                                 2
      Case 3:19-cv-02135-N Document 1 Filed 09/10/19                     Page 3 of 6 PageID 3


patentability of all claims.

        10.     The ’241 Patent is valid and enforceable under United States Patent Laws.

        11.     The ’241 Patent recognized several problems with existing laptop as the removal

of adjustable legs eliminated user friendly angles when using the laptop keyboard. Additionally,

there existed a need to improve flow of cool air under a laptop computer.

        12.     Plaintiff is the assignee and owner of the right, title, and interest in and to the Patent-

in-Suit, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement.


                     COUNT I: INFRINGEMENT OF THE ’241 PATENT

        13.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

        14.     Upon information and belief, Defendant has infringed and is currently infringing

the ’241 Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by

making, using, offering to sell, selling in the United States or importing into the United States

laptop stands, incorporating cooling features, such as the LX550 (“Accused Product”).

        15.     For example, on information and belief, Defendant has infringed at least claim 1 of

the ’241 Patent by making, using, offering to sell, selling in the United States or importing into the

United States a laptop computer stand having including a member having a first portion and a

second portion, said second portion having a second height which is substantially higher than said

first height.




                                                    3
     Case 3:19-cv-02135-N Document 1 Filed 09/10/19             Page 4 of 6 PageID 4




                         Second
                         Portion




           First
          Portion




wherein the member is adapted to receive a laptop computer so as to both angle and space said

laptop:




above a surface to facilitate the cooling thereof, wherein said member is concave and opening

upward to create space below the supported laptop computer.


                                              4
      Case 3:19-cv-02135-N Document 1 Filed 09/10/19                  Page 5 of 6 PageID 5


        16.     For example, on information and belief, Defendant has infringed at least claim 6 of

the ’241 Patent by making, using, offering to sell, selling in the United States or importing into the

United States a laptop computer stand further wherein the member is an integral member made of

molded plastic.

        17.     Upon information and belief, Defendant has committed the foregoing infringing

activities without a license.


                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for the judgment in its favor against Defendant, for the

following relief:

        A.      Entry of judgment in favor of Plaintiff against Defendant on all counts;

        B.      Entry of judgment that Defendant has infringed the Patent-in-Suit;

        C.      Award of compensatory damages adequate to compensate Plaintiff for Defendant’s

infringement of the Patent-in-Suit, in no event less than a reasonable royalty as provided by 35

U.S.C. § 284;

        D.      Plaintiff’s costs;

        E.      Pre-judgment and post-judgment interest on Plaintiff’s award; and

        F.      All such other and further relief as the Court deems just or equitable.

DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Fed. R. Civ. Proc., Plaintiff hereby demands trial by jury in this

action of all claims so triable.


Dated: September 10, 2019                          Respectfully submitted,




                                                  5
Case 3:19-cv-02135-N Document 1 Filed 09/10/19      Page 6 of 6 PageID 6


                                  By: /s/ Hao Ni
                                  Hao Ni
                                  Texas Bar No. 24047205
                                  hni@nilawfirm.com
                                  NI, WANG & MASSAND, PLLC
                                  8140 Walnut Hill Ln., Ste. 310
                                  Dallas, TX 75231
                                  Tel: (972) 331-4600
                                  Fax: (972) 314-0900

                                  Attorney for Plaintiff iGo, Inc.,




                                 6
